UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
HIN Y. LIMTUNG,

                          Plaintiff,
                                                                         MEMORANDUM AND ORDER
         - against -                                                       19-CV-43 16 (RRM) (SJB)

PA YPAL HOLDINGS, INC., et al. ,

                          Defendants.
-------------------------------------------------------------------X
ROSL YNN R. MAUSKOPF, United States District Judge.

       Plaintiff Hin Y. Limtung brings this prose action against defendants Pay Pal Holdings,

Inc. ("Pay Pal"), Eden Moldvani, and Jeanette Santiago, alleging breach of contract, defamation,

and fraud claims. Limtung paid the filing fee to bring this action. For the reasons set forth

below, Limtung's complaint does not sufficiently establish that this Court has subject-matter

j urisdiction to preside over his case. See FED. R. Civ. P. 12(h)(3 ).

         Limtung is hereby ordered to show cause in writing by December 6, 2019, why this

action should not be dismissed for lack of subject-matter jurisdiction. If Lim tung fai ls to show

cause in writing by December 6, 2019, this action will be subject to dismissal.

                                              BACKGROUND 1

         Limtung brings this action in connection with two rental agreements he entered with

Moldvani and Santiago. (Comp!. (Doc. No. 1) at 1.) Moldvani and Santiago each signed an

agreement to rent an apartment from Limtung for one year, beginning May I, 20 19, and ending

April 30, 2020. (Id. at 6, 9.) Moldavni and Santiago paid Limtung a portion of the rent via


1
 The following facts are drawn from Limtung's complaint. The Court accepts all factual allegations in the
complaint as true, "drawing all reasonable inferences in the plaintifrs favor." Kim v. Kimm, 884 F.3d 98, I 03 (2d
Cir. 20 18) (internal quotation marks omitted) (citation omitted).
PayPal. (Id.) However, approximately two months after they moved into the apa11ments, they

stopped paying rent. (Id. at 2.) Moldvani and Santiago also contacted PayPal for refunds of

payments they made to Limtung on the grounds that the apartments are illegal, or that the

payments were fo r products they never received. (Id. at 2, 7, 9, 10.) Limtung alleges that PayPal

made the refunds without any authority, and that Santiago and Moldvani continue to live in the

apa11ments. (Id. at 2, 8.)

         Limtung further alleges that Mo ldvani, Santiago, and PayPal conspired to defame him.

(Id. at 2.) He states that Santiago told PayPal that he is a "scammer," and that when PayPal

passed this information along to a client of Limtung's, that client terminated its business with

him. (Id. at 10, 12.) Lim tung claims that defendants' statements "were made deliberately" to

defame him, to "cripple" his business, and to "cause extreme emotional and mental distress."

(Id. at 2.)

         Lim tung filed this action on July 26, 2019, invoking the Court' s federal question and

diversity jurisdiction. (Id. at 5.) The complaint indicates that Limtung, Moldvani, and Santiago

all reside at 3 1- 70 Crescent Street in Astoria, New York, presumably the location of the relevant

apartments. (Id. at 3-4.) For PayPal, the complaint lists an address in San Jose, California. (Id.

at 4.)

         Limtung asserts three causes of action. First, he claims that al l defendants are liable for

defamation, seeking to recover "no less than $ 10,000,000." (Id. at 19.) Second, he requests

$ I 00,000 in damages for the alleged breach of contract by Moldvani and Santiago. (Id. at 20.)

Finall y, Lim tung asset1s a claim against Moldvani and Santiago for fraud, seeking $ 100,000 in

compensatory damages and $ 100,000 in punitive damages. (Id.)




                                                   2
                                     STANDARD OF REVIEW

          lt is axiomatic that pro se complaints are held to less stringent standards than pleadings

drafted by attorneys. See Erickson v. Pardus, 55 1 U.S. 89, 94 (2007); see also Sealed Plaintiff v.

Sealed Defendant #1, 537 F.3d 185, 191-93 (2d Cir. 2008). The Court is required to read a pro

se complaint liberally and to interpret it as raising the strongest arguments it suggests. See

Erickson, 551 U.S. at 94. Moreover, at the pleadings stage of the proceeding, a court must

assume the truth of "all well-pleaded, nonconclusory factual allegations" in the complaint.

Kiobel v. Royal Dutch Petroleum Co., 62 1 F.3d 111 , 124 (2d Cir. 20 10) (citing, inter alia,

Ashcroft v. Iq bal, 556 U.S. 662, 679 (2009)). Still, a complaint must plead "enough facts to state

a claim to relief that is plaus ible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

          Federal courts "have an independent obligation to determine whether subject-matter

jurisdiction exists, even in the absence of a challenge from any party." Arbaugh v. Y & H Corp.,

546 U.S. 500, 5 14 (2006) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999));

see also Durant, Nichols, Houston, Hodgson & Cortese- Costa, P. C. v. Dupont, 565 F.3d 56, 62-

63 (2d Cir. 2009). The subject-matter jurisd iction of the federal courts is limited. Federal

jurisdiction exists only when a "federal question" is presented, 28 U .S.C. § 1331 , or when there

is "diversity of citizenship" and the amount in controversy exceeds $75,000, 28 U.S.C. § 1332.

Fu11her, "subject-matter jurisdiction, because it involves the court's power to hear a case, can

never be forfe ited or waived." United States v. Cotton, 535 U.S. 625 , 630 (2002); see also

Moore v. Angiuli & Gentile, LLP, No. 12-CV-2966 (DLl) (LB), 20 12 WL 3288747, at *2

(E.D.N.Y. Aug. 9, 20 12). "The party invoking federal jurisdiction bears the burden of

establishing thatjurisdiction exists." Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009)



                                                   3
(internal quotation marks omitted) (citation omitted). "If the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action." FED. R. Civ. P. 12(h)(3).

                                           DISCUSSION

       Lim tung invokes the Court's diversity jurisdiction and federal question jurisdiction.

Under 28, U.S.C. § 1332(a), federal courts have subject-matter jurisdiction over state law claims

where the plainti ff and defendants are of d iverse citizenship and "the matter in controversy

exceeds the sum or value of$75,000, exclusive of interest and costs." 28 U.S.C. § 1332(a). The

Second Circuit " recognizes a rebuttable presumption that the face of the complaint is a good

faith representation of the actual amount in controversy." Walde-Meske! v. Vocational

Instruction Project C,nty. Servs., Inc. , 166 F.3d 59, 63 (2d C ir. 1999) (citation omitted); see also

Chase Manhattan Bank, NA. v. Am. Nat 'l Bank and Tr. Co. of Chicago, 93 F.3d 1064, 1070 (2d

C ir. 1996). Further, for a federal court to exercise subject-matter jurisdiction based on diversity,

there must be complete diversity of citizenship between the parties. See Pennsylvania Pub. Sch.

Employees ' Ret. Sys. v. Morgan Stanley & Co., Inc., 772 F.3d 111 , 117-18 (2d Cir. 2014)

(Section 1332 "requires 'complete diversity,' i.e., all plaintiffs must be citizens of states di verse

from those of all defendants." ( citation omitted)). "[l] t is well established that the party seeking

to invoke jurisdiction under 28 U .S.C. § 1332 bears the burden of demonstrating that the grounds

for diversity exist and that diversity is complete." Herrick Co., Inc. v. SCS Commc 'ns, Inc. , 251

F.3d 3 15, 322-23 (2d Cir. 200 l ) (internal quotation marks omitted) (citations omitted).

" [D]iversity of citizenship should be distinctly and positively averred in the pleadings, or should

appear with equal distinctness in other parts of the record." Leveraged Leasing Adm in. Corp. v.

PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d C ir. 1996) (internal quotations marks omitted)

(citation omitted).



                                                   4
        For purposes of diversity jurisdiction, an individual's citizenship is based on his domicile.

See Linardos v. Fortuna, 157 F.3d 945 , 948 (2d Cir. 1998) (citing Gilbert v. David, 235 U.S.

561 , 569 (1915)). Domicile is "the place where a person has his true fixed home and principal

establishment, and to which, whenever he is absent, he has the intention of returning." id.

(internal quotation marks omitted) (citation omitted). As for corporate entities, "a corporation is

considered a citizen of the state in which it is incorporated and the state of its principal place of

business." Bayerische Landesbank, New York Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d

42 , 48 (2012) (citing 28 U.S.C. § 1332(c)(l)); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-

93 (20 I 0) (holding that '"principal place of business' is best read as referring to the place where

a corporation 's officers direct, control , and coordinate the corporation' s activities" ).

        Here, Limtung invokes the Court' s diversity jurisdiction, yet he fails to show that

complete diversity exists. Although the complaint lists an address in San Jose, California for

PayPal, it is unclear whether Limtung alleges that San Jose is Pay Pal's principal place of

business or place of incorporation. However, regardless of PayPal ' s citizenship, Lim tung,

Moldvani, and Santiago are all residents of New York. If Lim tung and two of the defendants are

domiciled in the same state, Limtung cannot satisfy the requirement of complete diversity.

Accordingly, the court lacks diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332.

        Moreover, although Limtung also invokes the Cou11' s federal question jurisdiction, his

case does not present an issue of federal law. (Comp!. at 5.) See 28 U.S.C. § 1331. A case

arises under federal question jurisdiction where federal law creates the plainti ffs cause of action

or where " the well-pleaded complaint necessarily depends on resolution of a substantial question

of federal law. " Bracey v. Bd. of Educ. of City of Bridgeport, 368 F.3d I 08 , 113 (2d Cir. 2004)

(internal quotation marks omitted) (citation omitted); see also New York ex rel. Jacobson v.



                                                    5
Wells Fargo Nat 'l Bank, NA., 824 F.3d 308, 3 15 (2d Cir. 20 16). Lim tung cites to 28 U.S.C. §

4102, which governs foreign defamation judgments and does not apply to this case. "There is no

federal cause of action for defamation because it ' is an issue of state law, not of federal

constitutional law' .... " Singletary v. Chalifoux, No. l 3-CV-4205 (JG), 2013 WL 5348306, at

*2 (E.D.N.Y. Sept. 23 , 2013) (quoting Sadallah v. City of Utica, 383 F.3d 34, 38 (2d Cir. 2004)).

Likewise, Limtung' s breach of contract claim arises under state law. See JP Morgan Chase

Bank, NA . v. Hunter Grp., Inc., No. 10-CV-917 (JFB) (ETB), 20 l 0 WL 531354 7, at *3

(E.D.N.Y. Dec. 20, 2010) (Plaintiffs claims for breach of contract were "governed by state law,

not federal law."). While Lim tung alleges that Moldvani and Santiago defrauded him, he does

not invoke federal law, stating only that the actions of defendants "have no foundations in New

York State or New York City Laws, [and] are illegal and fraudulent." (Comp!. at 8, 11.) Thus,

Lim tung has not adequately alleged that this Court has federal question jurisdiction.

       As the complaint presents no basis for subject-matter jurisdiction, it may be subject to

dismissal pursuant to Federal Rule of Civil Procedure l 2(h)(3). In light of his prose status, the

Court grants Limtung the oppo1tunity to explain why a good faith basis exists for satisfying the

complete diversity of citizenship requirements of28 U.S.C. § 1332.

                                          CONCLUSION

        Accordingly, Limtung is hereby, ORDERED TO SHOW CAUSE, on or before

December 6, 2019, why this action should not be dismissed for lack of subject-matter

jurisdiction. If Limtung fai ls to show cause in writing by December 6, 2019, this action will be

subject to dismissal.

        While Limtung paid the filing fee in this action, the Colllt certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Order would not be taken in good faith, and therefore in



                                                   6
Jonna pauperis status is denied for the purposes of an appeal. See Coppedge v. United States,

369 U.S. 438, 444-45 ( 1962). The Clerk of Court is respectfull y directed to send a copy of this

Order to Show Cause to Limtung by overnight mail, and to note the mailing on the docket.



                                                     SO ORDERED.

Dated: Brooklyn, New York
         fto-v { Q , 20 19                              s/Roslynn R. Mauskopf

                                                     ROSLYNN R. MAUSKOPF
                                                     United States District Judge




                                                 7
